ORDER
PER CURIAM.
Tony Owens-Bey (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary *654hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). No prece-dential or jurisprudential purpose would be served by an extended opinion reciting the detailed facts and restating the principles of law. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).